                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 LANCE W. PRINE                                                  CIVIL ACTION

 VERSUS                                                          NO. 18-10714

 LGS LOGISTICS, LLC, et al.                                      SECTION M (5)



                                     ORDER & REASONS
       Before the Court is a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure filed by defendants Gary Smith, Glen Smith,

and Mid-Gulf Recovery Services, LLC (collectively “Defendants”),1 to which plaintiff Lance W.

Prine (“Prine”) responds in opposition.2 Prior to filing his memorandum in opposition, Prine

filed an amended, restated, and superseding complaint pursuant to Rule 15(a)(1)(B) of the

Federal Rules of Civil Procedure.3 “An amended complaint supersedes the original complaint

and renders it of no legal effect unless the amended complaint specifically refers to and adopts or

incorporates by reference the earlier pleading.” King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).

“[M]any district courts … routinely deny as moot motions to dismiss that are filed prior to an

amendment of a complaint.” Jefferson Cmty. Health Care Ctrs., Inc. v. Jefferson Par. Gov’t,

2016 WL 4429953, at *2 (E.D. La. Aug. 22, 2016) (collecting cases).

       Accordingly, IT IS ORDERED that Defendants’ motion to dismiss is DENIED as moot,

without prejudice to their filing a new motion to dismiss directed at Prine’s amended, restated,

and superseding complaint.




       1
         R. Doc. 4.
       2
         R. Doc. 8.
       3
         R. Doc. 7.
New Orleans, Louisiana, this 8th day of February, 2019.




                                            ________________________________
                                            BARRY W. ASHE
                                            UNITED STATES DISTRICT JUDGE




                                        2
